     Case 4:20-cv-01107-MWB-DB Document 6 Filed 08/27/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BERNARDO LLOYD,                                 No. 4:20-CV-1107

            Plaintiff,                          (Judge Brann)

      v.

WILLIAM BARR, et al.,

            Defendants.

                                    ORDER

    AND NOW, this 27th day of August 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s complaint (Doc. 1) is DISMISSED WITHOUT
           PREJUDICE.

     2.    Defendants DHS, USCIS and ICE are DISMISSED WITH
           PREJUDICE.

     3.    Plaintiff shall within thirty (30) days from the date of this Order file
           an amended complaint that addresses the deficiencies identified in the
           Court’s Memorandum Opinion, should he choose to do so. Failure to
           comply will be deemed abandonment of this action, and Plaintiff’s
           action will be subject to dismissal with prejudice and without further
           warning.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
